Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 2, 1990, which ruled that claimant was disqualified *432from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant left his employment for personal and noncompelling reasons warranting his disqualification from receiving unemployment insurance benefits (see, Matter of Logan [Levine], 52 AD2d 679, lv denied 39 NY2d 709). The record reveals that claimant informed his employer that he was resigning effective May 26, 1989, but that he left 10 days earlier due to a dispute over questionable sick leave taken on his time sheet. Although claimant contended that he was so threatened and harassed by his employer that he was forced to leave, this merely presented a question of credibility for the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). Accordingly, the Board’s decision must be upheld.
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.